Title: To George Washington from Anne-César, chevalier de La Luzerne, 11 December 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur
                                A Philadelphie le 11. Xbre December 1782.
                            
                            J’ai reçu la lettre que Vous m’avés fait l’honneur de m’ecrire le 3. de ce mois. Je prens la liberté de
                                Vous adresser celle que j’ecris à M. le Mis de Vaudreuil. Elle contient mon opinion touchant la maniere de proteger
                                efficacemt les cotes de ce Continent et d’en tirer des subsistances pour nos Isles. Je desire bien vivement qu’elle
                                lui parvienne et je crois qu’on ne sauroit recommander trop de celerité aux Dragons de la ligne d’Exprès. J’ai l’honneur d’être avec un respectueux et inviolable attachement Monsieur De Votre Excellence le très
                                humble et très obeissant serviteur
                            
                                le che de la luzerne
                            
                        
                        TranslationSirPhilada 11. Decmr 1782
                            I have recd the letter which your Excellency did me the honor to write me the 3d of this Month. I take
                                the liberty to address that to your care which I have written to the Marquis de Vaudreuil. It contains my opinion upon
                                the manner of protecting effectually the Coasts of this Continent and drawing subsistence for our Islands. I
                                exceedingly wish that it may reach him and I think there will be no need of my recommending dispatch to the Dragoons
                                upon the Chain of Expresses. I have the honor to be &c.

                        
                    